Exhibit 10.1
THE SCOTTS COMPANY LLC
EXECUTIVE RETIREMENT PLAN
As Amended and Restated as of January 1, 2005

 



--------------------------------------------------------------------------------



 



THE SCOTTS COMPANY LLC
EXECUTIVE RETIREMENT PLAN
As Amended and Restated as of January 1, 2005
Table of Contents

              I.  
NAME AND PURPOSE
    1      
 
        II.  
DEFINITIONS
    1      
 
        III.  
PARTICIPANTS
    6      
 
        IV.  
ACCOUNTS
    7      
 
        V.  
METHOD OF DISTRIBUTION OF DEFERRED COMPENSATION
    12      
 
        VI.  
ACCRUALS UNDER OTHER BENEFIT PLANS
    15      
 
        VII.  
PARTICIPANT’S RIGHTS
    15      
 
        VIII.  
NON-ALIENABILITY AND NONTRANSFERABILITY
    15      
 
        IX.  
ADMINISTRATION AND STANDARD OF REVIEW
    16      
 
        X.  
CLAIMS PROCEDURE
    16      
 
        XI.  
AMENDMENT AND TERMINATION
    18      
 
        XII.  
GENERAL PROVISIONS
    18      
 
        XIII.  
UNFUNDED STATUS OF THE PLAN
    20  

i



--------------------------------------------------------------------------------



 



THE SCOTTS COMPANY LLC
EXECUTIVE RETIREMENT PLAN
As Amended and Restated as of January 1, 2005

I.   Name and Purpose       The Scotts Company LLC Executive Retirement Plan
(formerly The Scotts Company Executive Retirement Plan) provides Eligible
Employees the opportunity to defer salary and certain bonuses and supplements
the benefits Eligible Employees accrue under The Scotts Company LLC Retirement
Savings Plan (formerly The Scotts Company Retirement Savings Plan). The Plan is
unfunded. It is intended that the Plan be exempt from the funding,
participation, vesting and fiduciary provisions of Title I of ERISA.       The
Plan is subject to Code Section 409A. The provisions of the Plan apply to:
(a) any Participant who is receiving or accruing benefits on the Effective Date;
(b) any individual who becomes a Participant on or after the Effective Date; and
(c) any Participant who retires, becomes Disabled, dies or terminates employment
in accordance with the Plan on or after the Effective Date.       Effective with
respect to calendar years beginning on or after January 1, 2009, and fiscal
years beginning on or after October 1, 2008, the Plan is revised to eliminate
provisions pertaining to bonuses earned under the Executive Management Incentive
Plan in favor of broader definitions of bonuses and Performance Awards.   II.  
Definitions       The following terms have the indicated meanings.      
“Account” or “Accounts,” as applicable, means the separate Account or a
subaccount established for each Participant pursuant to Section IV of the Plan.
A Participant’s Account shall consist of an Incentive Deferral Account
(effective January 1, 2009; previously the Deferred Executive Management
Incentive Pay Account), a Deferred Compensation Account, a Matching Account, a
Retirement Account, a Transitional Contributions Account and a Retention Award
Account. Accounts are phantom accounts maintained solely for bookkeeping
purposes.       “Adjustments” means the credits to or debits from Accounts as
provided in Section IV.       “Affiliate” means any business organization or
legal entity that, directly or indirectly, controls, is controlled by, or is
under common control with, the Company. For purposes of this definition, control
(including the terms controlling, controlled by, and under common control with)
includes the possession, direct or indirect, of the power to vote 50% or more of
the voting equity securities, membership interests or other voting interests, or
to direct or cause the direction of the management and policies of, such

1



--------------------------------------------------------------------------------



 



    business organization or other legal entity, whether through the ownership
of equity securities, membership interests or other voting interests, by
contract or otherwise.

    “Beneficiary” means the person or persons designated in writing as such and
filed with the recordkeeper at any time by a Participant. Any such designation
may be withdrawn or changed in writing (without the consent of the Beneficiary),
but only the last designation on file with the recordkeeper shall be effective.
Notwithstanding any contrary provision, a change in the identity of the
Beneficiary may not, and shall not, change the form and time of payment
previously elected by the Participant for distribution of his or her Account or
the applicable portion thereof.       “Benefits Administrative Committee” means:
(a) the administrative committee appointed to administer the tax qualified
retirement plans which are sponsored by the Employer; or (b) any person or
entity to which the Benefits Administrative Committee delegates any of the
administrative or ministerial duties assigned to it under the Plan.      
“Board” means the Board of Directors of the Corporation.       “Bonus Deferral
Election” means, with respect to calendar or fiscal years beginning on or after
January 1, 2009, as applicable, a timely-made election to defer a bonus which
does not constitute a Performance Award pursuant to the Plan.       “Change of
Control” means the occurrence of any of the following:

  (a)   Board Composition. Individuals who, as of July 1, 2008, constitute the
Board (the “Incumbent Board”) cease, within a 12-month period, for any reason
(other than death) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to such date whose
appointment, election, or nomination for election by the Corporation’s
shareholders, was endorsed by at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board; or     (b)   Stock Acquisition. (A) One or
more acquisitions, by any individual, entity or group (within the meanings of
Treasury Regulation Sections 1.409A-3(i)(5)(v)(B) and (vi)(D)) (a “Person”), of
30% or more of the then outstanding voting securities of the Corporation (the
“Outstanding Voting Securities”), during any 12-month period ending on the date
of the most recent acquisition by that Person; or (B) an acquisition that
results in ownership by a Person of either (y) shares representing more than 50%
of the total fair market value of the Corporation’s then outstanding stock (the
“Outstanding Stock”) or (z) shares representing more than 50% of the then
Outstanding Voting Securities; provided, however, that for purposes of this
paragraph (b), the following acquisitions of shares of the Corporation shall not
be taken into account in the determination of whether a Change of Control has
occurred: (1) any acquisition directly from the Corporation; (2) any cash
acquisition by the Corporation or an Affiliate; (3) any

2



--------------------------------------------------------------------------------



 



      acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or an Affiliate; (4) an acquisition by a Person
that prior to the acquisition had already acquired more shares than necessary to
satisfy the applicable 30% or 50% threshold; or (5) any acquisition by the
Hagedorn Partnership, L.P. or any party related to the Hagedorn Partnership,
L.P., as determined by the Committee; or     (c)   Business Combination.
Consummation of a reorganization, merger or consolidation of the Corporation (a
“Business Combination”), in each case, that results in either a change in
ownership contemplated in subparagraph (B) of paragraph (b) above or a change in
the Incumbent Board contemplated by paragraph (a) above; or     (d)   Sale or
Disposition of Assets. One or more Persons acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Persons) assets from the Corporation that have a total gross fair market value
equal to more than 40% of the total gross fair market value of all of the assets
of the Corporation (without regard to liabilities of the Corporation or
associated with such assets) immediately before such acquisition or
acquisitions; provided that such sale or disposition is not to:

  (i)   a shareholder of the Corporation (immediately before the asset transfer)
in exchange for or with respect to the Corporation’s Outstanding Stock;     (ii)
  an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Corporation;     (iii)   a Person that owns,
directly or indirectly, 50% or more of the total value or voting power of the
Corporation’s Outstanding Stock; or     (iv)   an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly, by a
Person described in paragraph (d)(iii) above.

      Except as otherwise specifically provided in paragraph (d)(i) above, a
Person’s status is determined immediately after the transfer.

    “Code” or “IRC” means the Internal Revenue Code of 1986, as amended from
time to time.       “Committee” means the Compensation and Organization
Committee of the Board.       “Company” means The Scotts Company, and, effective
on and after March 18, 2005, Company means The Scotts Company LLC.

3



--------------------------------------------------------------------------------



 



    “Company Stock Fund” means a fund similar to the Company stock fund existing
under the Qualified Plan which holds common stock of the Corporation and which
shall be used as a benchmark hereunder so long as a Company stock fund exists as
an investment option under the Qualified Plan. The Investment Committee shall
have no responsibility for or discretion over the use of such fund as a
benchmark hereunder.       “Compensation” means salary and amounts received in
lieu of salary (including, but not limited to, paid time off, vacation pay,
salary continuation and short term disability benefits).       “Compensation
Deferral Election” means an Eligible Employee’s election, in a manner prescribed
by the Benefits Administrative Committee, to defer Compensation pursuant to the
Plan.       “Corporation” means The Scotts Miracle-Gro Company.       “Disabled”
or “Disability” means that the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of at least three
months under an accident and health plan covering employees of the Company or
its Affiliates.       “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time.       “Effective Date” means January 1,
2005, unless otherwise specifically provided herein or required by law.      
“Eligible Employee” has the meaning specified in Section III.       “Employee”
means an individual employed as a common law employee of the Employer.      
“Employer” means the Company and its Affiliates.       “Executive Management
Incentive Pay” means any bonus earned under the Executive Management Incentive
Plan with respect to calendar years beginning before January 1, 2009, or fiscal
years beginning before October 1, 2008, as applicable.       “Executive
Management Incentive Pay Deferral Election” means, with respect to calendar
years beginning before January 1, 2009, or fiscal years beginning before
October 1, 2008, as applicable, an Eligible Employee’s election, in a manner
prescribed by the Benefits Administrative Committee, to defer Executive
Management Incentive Pay pursuant to the Plan.

4



--------------------------------------------------------------------------------



 



    “Executive Management Incentive Plan” means The Scotts Company LLC Amended
and Restated Executive/Management Incentive Plan (known from and after
November 5, 2008, as The Scotts Company LLC Amended and Restated Executive
Incentive Plan).       “Investment Committee” means: (a) the Scotts Miracle-Gro
Investment Committee appointed to monitor all investment and related activities
associated with the Outside Investment Funds; or (b) any person or entity to
which the Investment Committee delegates any of the investment duties assigned
to it under the Plan.       “Investment Fund” means the Company Stock Fund or
one of the Outside Investment Funds used as an earnings benchmark with respect
to Participants’ Accounts.       “Outside Investment Fund” means an Investment
Fund, other than the Company Stock Fund, which has been designated by the
Investment Committee as available to use as an earnings benchmark with respect
to Participants’ Accounts.       “Participant” has the meaning specified in
Section III.       “Performance Award” means an annual bonus payable pursuant to
a plan or program maintained by an Employer which constitutes performance-based
compensation under Treasury Regulation Section 1.409A-1(e).       “Performance
Award Deferral Election” means, with respect to calendar years beginning on or
after January 1, 2009, or fiscal years beginning on or after October 1, 2008, as
applicable, an Eligible Employee’s election to defer, in a manner prescribed by
the Benefits Administrative Committee, a Performance Award pursuant to the Plan.
      “Plan” means The Scotts Company LLC Executive Retirement Plan, as
reflected in this document, as amended from time to time after the Effective
Date.       “Plan Year” means the calendar year.       “Qualified Plan” means
The Scotts Company LLC Retirement Savings Plan, and any amendments thereto.    
  “Retention Award” means an award, allocable to a Participant’s Retention Award
Account in accordance with Section IV.D.(5). The designation of the Participants
who receive a Retention Award and the amount of each Retention Award shall be
determined by the Committee in its discretion. Each Retention Award shall be
evidenced by a written agreement between the Employer and the Participant. The
written agreement shall set forth the terms and conditions governing the
Retention Award and shall be consistent with the applicable provisions of the
Plan.       “Separation from Service” means a Participant’s termination of
employment with the Company and its Affiliates for any reason. A termination of
employment will occur when the Participant and the Company and its Affiliates
reasonably anticipate that (i) no

5



--------------------------------------------------------------------------------



 



    further services will be performed by the Participant after a certain date
or (ii) the level of bona fide services which the Participant is expected to
perform for the Company and its Affiliates, as an employee or otherwise, as of a
certain date is expected to permanently decrease to a level equal to 20% or less
of the average level of services performed by the Participant during the
immediately preceding 36-month period (or the Participant’s entire period of
service if less than 36 months). Further, for purposes of the Plan, a
termination of employment is deemed to occur on the first date following six
months after a Participant is first on a military leave, sick leave or other
bona fide leave of absence. Such six-month period may be extended if the
Participant retains a right to reemployment with the Company or its Affiliates
under applicable statute or contract. Notwithstanding the foregoing, where a
leave of absence is due to a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months and where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment with the
Company, a 29-month period of absence may be substituted for such six-month
period. Whether there has been a termination of employment will be determined by
the Benefits Administrative Committee, taking into account all of the facts and
circumstances at the time of the termination of employment in accordance with
the guidelines described in Treasury Regulation Section 1.409-1(h).

    “Statutory Limits” means the following:

  (a)   the maximum recognizable annual compensation under Code
Section 401(a)(17) — the “Pay Cap”;     (b)   the maximum annual additions under
Code Section 415(c) — the “415 Limit”;     (c)   the deferral limit under Code
Section 402(g) — the “Deferral Limit”; and     (d)   the limits on contributions
for highly compensated employees under Code Sections 401(k)(3) — the “ADP Test”
— and 401(m)(2) — the “ACP Test.”

III.   Participants       Each Employee in Band G or above is an Eligible
Employee and may elect to participate in the Plan. Each Eligible Employee who
elects to participate in the Plan or for whom Employer contributions are
credited in accordance with Section IV shall be a Participant in the Plan. A
Participant shall continue to participate in the Plan until his or her status as
a Participant is terminated by: (a) a complete distribution of his or her
Accounts pursuant to the terms of the Plan; (b) the termination of the Plan; or
(c) a written directive of the Benefits Administrative Committee. Furthermore,
each such Participant shall be deemed to be a “Specified Employee,” as defined
in Code Section 409A(a)(2)(B)(i) and Treasury Regulation Section 1.409A-1(i).

6



--------------------------------------------------------------------------------



 



IV.   Accounts

  A.   Establishment of Accounts. The recordkeeper will establish an Account for
each Participant. A Participant’s Account shall consist of an Incentive Deferral
Account (effective January 1, 2009; previously a Deferred Executive Management
Incentive Pay Account), a Deferred Compensation Account, a Matching Account, a
Retirement Account, a Transitional Contributions Account and a Retention Award
Account.     B.   Election of Participant to Defer Incentive Pay.

  (1)   An Eligible Employee may, at the discretion of the Committee, elect to
have a percentage of any Performance Award that may be awarded to him or her by
the Employer for, as applicable, (i) the Plan Year or (ii) the fiscal year
ending in the following Plan Year, allocated to his or her Incentive Deferral
Account and paid on a deferred basis pursuant to the terms of the Plan. To make
an election with respect to a Performance Award, an Eligible Employee must
advise the Employer of his or her election in writing or by filing an election
electronically, using procedures prescribed by the Benefits Administrative
Committee. Such elections must be made on or before the date prescribed by the
Benefits Administrative Committee, which shall be no later than December 31 of
the calendar year preceding, as applicable, (i) the Plan Year to which the
Performance Award relates or (ii) the Plan Year in which the fiscal year to
which the Performance Award relates ends. In no event may a deferral election be
made with respect to any portion of a Performance Award that is “readily
ascertainable,” i.e., both calculable and substantially certain to be paid at
the time of the election. Further, for such election to be effective, an
Eligible Employee must have provided services for the Employer continuously from
the beginning of the applicable performance period. Finally, deferral elections
made with respect to Performance Awards that become payable as a result of death
or Disability, or in the event of a Change of Control, without regard to the
satisfaction of the applicable performance criteria, do not constitute
performance-based compensation and shall not be effective unless made by
December 31 of the calendar year preceding the beginning of the calendar or
fiscal year to which such award relates.     (2)   An Eligible Employee may, at
the discretion of the Committee, elect to have a percentage of any bonus (other
than a Performance Award) allocated to his or her Incentive Deferral Account and
paid on a deferred basis pursuant to the terms of the Plan. The Eligible
Employee must advise the Employer of his or her election, in writing or by
filing an election electronically using procedures prescribed by the Benefits
Administrative Committee, on or before the date prescribed by the



7



--------------------------------------------------------------------------------



 



      Benefits Administrative Committee, which shall be no later than the date
described in (a), (b) or (c) below:     (a)   Except as provided in (b) and
(c) below, the last date for filing a Bonus Deferral Election shall be
December 31 of the calendar year prior to the beginning of the Plan Year or
fiscal year in which any services related to the bonus will be performed.    
(b)   This clause (b) applies to a bonus that would be exempt from Code
Section 409A as a “short term deferral” (absent an election to defer the bonus).
The last date for filing a Bonus Deferral Election with respect to a bonus
described in the preceding sentence shall be the date that is 12 months before
the date that the Eligible Employee’s right to receive the bonus becomes
nonforfeitable (the “Vesting Date”), but only if the Bonus Deferral Election
provides for a distribution of the bonus and related Adjustments (i) on a
specified date that is at least five years after the Vesting Date or (ii) on the
later of the date on which Separation from Service occurs or a specified date
that is at least five years after the Vesting Date. The preceding sentence
notwithstanding, a bonus deferred under this clause (b) and the related
Adjustments shall be payable upon a Change of Control if the Eligible Employee
is an “affected Participant” (as described in Section V.G. of the Plan).     (c)
  This clause (c) applies to a bonus if the right to receive the bonus payment
is forfeitable unless the Eligible Employee continues to provide services to an
Employer for a period of at least 12 months after the date that the bonus
opportunity is awarded to the Eligible Employee (the “Award Date”). The last
date for filing a Bonus Deferral Election with respect to a bonus described in
the preceding sentence shall be the date that is both (i) not more than 29 days
after the Award Date and (ii) at least 12 months before the Vesting Date.
Notwithstanding the two preceding sentences, if the bonus becomes payable as a
result of death or Disability or a Change of Control, the Bonus Deferral
Election shall not be effective unless it was filed on or before the date
prescribed in clause (a) above.     (3)   Notwithstanding the preceding
paragraph, prior to calendar years beginning on or after January 1, 2009, or
fiscal years beginning on or after October 1, 2008, as applicable, for the Plan
Year in which an Employee first becomes a Participant in the Plan, an Eligible
Employee may complete an Executive Management Incentive Pay Deferral Election at
any time within 30 days following the date on which he or she first became a
Participant in the Plan or any plan which is required to be aggregated with the
Plan under Treasury Regulation Section 409A-1(c)(2). Such Executive Management
Incentive Pay Deferral Election shall apply only to Executive Management
Incentive Pay paid for services performed by the Eligible Employee after the
date on which the Executive



8



--------------------------------------------------------------------------------



 



      Management Incentive Pay Deferral Election is received by the
recordkeeper. Notwithstanding any contrary Executive Management Incentive Pay
Deferral Election made by an Eligible Employee, such Executive Management
Incentive Pay Deferral Election shall apply to no more than an amount equal to
the total Executive Management Incentive Pay for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after such Executive Management Incentive Pay Deferral Election over the
total number of days in the performance period.     (4)   If an Executive
Management Incentive Pay Deferral Election, a Performance Award Deferral
Election or a Bonus Deferral Election is submitted to the recordkeeper in
accordance with this Section IV.B., the Employer will credit to the
Participant’s Deferred Executive Management Incentive Pay Account or Incentive
Deferral Account, as applicable, the amount of any timely deferral determined in
accordance with this Section IV.B. All such deferral elections (other than
elections under Section IV.B.(3)) become irrevocable no later than December 31
of the calendar year in which such deferral elections are made.

  C.   Election of Participant to Defer Compensation.

  (1)   Each Eligible Employee may elect to have a percentage of his or her
Compensation, for all pay periods commencing: (a) after the Participant has
reached the Deferral Limit applicable to the Qualified Plan; or (b) with the pay
period in which the Participant’s Compensation exceeds the Pay Cap, deferred and
allocated to his or her Deferred Compensation Account and paid pursuant to the
terms of the Plan. To exercise such election for any Plan Year, on or before the
date prescribed by the Benefits Administrative Committee (which shall be no
later than December 31 of the calendar year preceding the Plan Year in which the
services relating to such Compensation are performed), the Eligible Employee
must advise the Employer of his or her election in writing or by filing an
election electronically using procedures prescribed by the Benefits
Administrative Committee. Such Compensation Deferral Election shall apply only
to Compensation earned by and payable to the Participant after the date on which
the Compensation Deferral Election is received by the recordkeeper. A
Participant shall be permitted, pursuant to this Section IV.C., to defer amounts
of his or her Compensation that could otherwise have been contributed to the
Qualified Plan for such Plan Year were it not for the application of any of the
Statutory Limits.     (2)   Notwithstanding the preceding paragraph, for the
Plan Year in which an Eligible Employee first becomes a Participant, such
Eligible Employee may complete a Compensation Deferral Election at any time
within 30 days following the date on which he or she became a Participant. Such

9



--------------------------------------------------------------------------------



 



      Compensation Deferral Election shall apply only to Compensation earned by
and payable to the Eligible Employee after the date on which the Compensation
Deferral Election is received by the recordkeeper.     (3)   If a Compensation
Deferral Election is submitted to the recordkeeper in accordance with this
Section IV.C., the Employer will allocate to the Participant’s Deferred
Compensation Account the amount of Compensation determined in accordance with
this Section IV.C. All such Compensation Deferral Elections become irrevocable
no later than December 31 of the calendar year preceding the Plan Year to which
a Participant’s Compensation Deferral Election relates.

  D.   Employer Contributions.

  (1)   Retirement Contribution. For each applicable pay period, the Employer
will allocate to each Eligible Employee’s Retirement Account an amount equal to
the Retirement Contribution (as defined in the Qualified Plan) he or she would
have received under the Qualified Plan with respect to his or her compensation
(as defined in the Qualified Plan, but without regard to the Pay Cap), minus the
Retirement Contribution actually allocated under the Qualified Plan.     (2)  
Matching Contributions. The Employer shall credit matching contributions to the
Matching Account of each Participant who elects to defer Compensation in
accordance with Section IV.C. For each pay period, the amount of such matching
contribution credits will be equal to the matching contributions that would have
been made under the Qualified Plan (assuming the Statutory Limits were
inapplicable) based on deferrals under Section IV.C. of this Plan and the
Compensation on which such deferrals are based.     (3)   Transitional
Contributions. No Transitional Contributions (as defined in the Qualified Plan)
shall be made to any Participant’s Account for any Plan Year beginning on or
after January 1, 2003.     (4)   Ineligibility for Employer Contributions.
Notwithstanding the foregoing, no contributions shall be made for or allocated
to Joseph D. Dioguardi under this Section IV.D.     (5)   Retention Awards. The
Employer shall allocate an amount equal to the Participant’s Retention Award, if
any, to the Participant’s Retention Award Account.

  E.   Investment Funds. The Investment Committee may change or discontinue the
Investment Funds used as investment benchmarks under the Plan, other than the

10



--------------------------------------------------------------------------------



 



      Company Stock Fund, for the measure of appreciation or depreciation of
previously credited amounts.     F.   Outside Investment Funds. Each Participant
shall direct the portion of future credits to, and the existing balance of, the
Participant’s Account that is to be treated as invested in one or more of the
Outside Investment Funds. A Participant may change his or her direction among
the Outside Investment Funds as of any business day by providing instructions in
such manner as may be prescribed by the Benefits Administrative Committee,
subject to any applicable restrictions under an Outside Investment Fund. If a
Participant does not designate one or more of the Outside Investment Funds, his
or her Account will be treated as having been credited to the Investment Fund
designated by the Investment Committee at the time as the default fund under the
Qualified Plan.     G.   Company Stock Fund. Unless the Company Stock Fund is
discontinued or frozen as an investment option under the Qualified Plan, a
Participant may direct that all or a portion of future credits to the
Participant’s Account be treated as invested in the Company Stock Fund. A
Participant’s direction to have amounts treated as invested in the Company Stock
Fund shall be irrevocable as to amounts so treated pursuant to such direction
(i.e., amounts treated as invested in the Company Stock Fund cannot subsequently
be treated as invested in an Outside Investment Fund). If the Company stock fund
is discontinued as an investment option under the Qualified Plan, the Company
Stock Fund will be discontinued under this Plan. If the Company stock fund is
merely frozen as an investment option under the Qualified Plan, the Company
Stock Fund will also be frozen under this Plan.     H.   Adjustment of Account
Balances and Other Rules. As of each business day, the recordkeeper shall credit
or debit the balances in a Participant’s Accounts with Adjustments that mirror
the appreciation or depreciation experienced by the Investment Funds against
which such Participant’s Account is benchmarked. For this purpose, appreciation
shall include interest, dividends and other distributions which would have been
paid on such Investment Funds. Any such amounts shall be deemed to have been
reinvested in the applicable Investment Fund pursuant to procedures approved by
the Benefits Administrative Committee. The crediting or debiting of Adjustments
shall occur so long as there is a balance in the Participant’s Account,
regardless of whether such Participant has terminated employment with the
Employer or has died. The Benefits Administrative Committee may prescribe any
reasonable method or procedure regarding accounting for Adjustments.         The
Benefits Administrative Committee may from time to time establish policies or
rules consistent with Code Section 409A and the regulations promulgated
thereunder to govern the manner and form in which Executive Management Incentive
Pay Deferral Elections, Performance Award Deferral Elections, Bonus Deferral
Elections and Compensation Deferral Elections may be made as well as the manner
in which the amount of any deferral, contribution, credit or

11



--------------------------------------------------------------------------------



 



      Adjustment is determined, made or allocated under the Plan.
Notwithstanding any contrary Plan provision, all contributions and deferrals
credited to a Participant’s Accounts shall be subject to the restrictions
described in Section XII.H. of the Plan.

  I.   FICA. Deferrals and Adjustments shall, to the extent required by law, be
taken into account as “wages” for purposes of the employment taxes imposed by
the Federal Insurance Contributions Act in accordance with regulations
promulgated by the Internal Revenue Service.

V.   Method of Distribution of Deferred Compensation

  A.   Time of Distribution. Amounts credited to a Participant’s Accounts (other
than the Retention Award Account) shall be distributed to the Participant upon
the earliest to occur of: (a) the Participant’s Separation from Service, (b) the
Participant’s death, (c) the Participant’s Disability or, if applicable, (d) a
date certain elected by the Participant. Effective for calendar years beginning
on or after January 1, 2009, or fiscal years beginning on or after October 1,
2008, as applicable, a Participant shall elect a single time or event of
distribution with respect to any Compensation Deferral Election (other than
elections made under Section IV.C.(2) in such calendar year), Performance Award
Deferral Election or Bonus Deferral Election made in the same calendar year, and
shall deliver such time or event of distribution election to the recordkeeper at
the time the deferral elections for the applicable calendar and fiscal years are
made. If no time or event of distribution election is made with respect to any
such deferral, the portion of the Participant’s Account relating thereto shall
be distributed on the Participant’s Separation from Service for any reason.    
    Amounts credited to a Participant’s Retention Award Account shall be
distributed in accordance with the written agreement evidencing the
Participant’s Retention Award.         Subject to the next sentence, a
distribution shall be made, or distributions shall commence, as applicable,
within 90 days of a distribution event. Notwithstanding any contrary provision,
if the distribution event giving rise to the distribution or commencement of
distributions is a Participant’s Separation from Service, then the distribution
shall be made, or distributions shall commence, as applicable, no earlier than
the date that is six months after the Separation from Service.         For any
distribution subject to the six-month delay, (i) if such distribution is to be
made in a lump sum, then the distribution following the six-month delay shall be
equal to the Participant’s Account balance at the time of such distribution; and
(ii) if such distribution is to be made in annual installments, then the amount
of the first distribution shall be the amount of the installment that would have
been paid following the Participant’s Separation from Service if such six-month
delay

12



--------------------------------------------------------------------------------



 



      were not applicable (or the Participant’s Account balance at the time of
payment, if less). Any amount distributable under (ii) above shall be paid as of
the first day of the month following such six-month period.

  B.   Form of Distribution. Effective with respect to deferrals pertaining to
calendar years beginning on or after January 1, 2009, or fiscal years beginning
on or after October 1, 2008, as applicable, amounts credited to a Participant’s
Account (other than the Retention Award Account) shall be distributed to the
Participant either in a single lump sum payment or in substantially equal annual
installments over a period of five, 10 or 15 years. Amounts credited to a
Participant’s Retention Award Account shall be distributed in accordance with
the written agreement between the Employer and the Participant evidencing the
Participant’s Retention Award. To the extent that an Account is distributed in
installment payments, the undisbursed portions of such Account shall continue to
be credited with Adjustments in accordance with the applicable provisions of
Section IV.H. Effective for calendar years beginning on or after January 1,
2009, or fiscal years beginning on or after October 1, 2008, as applicable, a
Participant shall elect one form of distribution with respect to any
Compensation Deferral Election (other than elections made under Section IV.C.(2)
in such calendar year), Performance Award Deferral Election or Bonus Deferral
Election made in the same calendar year, and shall deliver such form of
distribution election to the recordkeeper at the time the deferral elections for
the applicable calendar or fiscal years are made, or in the case of
distributions from the Retention Award Account, in accordance with the written
agreement evidencing the Participant’s Retention Award. Distributions of amounts
benchmarked to Investment Funds other than the Company Stock Fund shall be made
in cash. Distributions of amounts benchmarked to the Company Stock Fund shall be
distributed in the greatest whole number of common shares of the Company
(effective on and after March 18, 2005, the greatest whole number of common
shares of the Corporation) that can be distributed based on the amount
benchmarked to the Company Stock Fund (after any applicable withholding), plus
cash for any fractional share. If no form of distribution is elected by the
Participant, the Participant’s Account (other than the Retention Award Account)
shall be distributed in the form of a single lump sum payment and the Retention
Award Account shall be distributed in accordance with the written agreement
evidencing the Participant’s Retention Award.     C.   Death Benefit. If a
Participant dies (either before or after payment of benefits have commenced
under this Section V), his or her Account shall be paid to the Beneficiary
designated by the Participant. If there is no designated Beneficiary or no
designated Beneficiary surviving at a Participant’s death, payment of the
Participant’s Account shall be made to the Participant’s estate in a single lump
sum payment within 90 days after the Participant’s death. In the event of a
Participant’s death after distribution of his or her Account has begun, to the
extent that there is a surviving Beneficiary, payment of such Account shall
continue in the form of distribution in effect prior to the Participant’s death.
If a Participant

13



--------------------------------------------------------------------------------



 



      dies prior to the commencement of distribution of his or her Account, his
or her Beneficiary, if any, shall receive distribution of such Account in the
form of distribution previously elected by the Participant. If a Beneficiary
begins to receive any payment pursuant to this Section V.C., but dies prior to
the time that all amounts have been distributed, any remaining amount shall be
paid in a single lump sum payment to the estate of the Beneficiary.

  D.   Taxes. In the event any taxes are required by law to be withheld or paid
from any payments made pursuant to the Plan, the recordkeeper shall deduct such
amounts from such payments and shall transmit or cause to be transmitted the
withheld amounts to the appropriate taxing authority.     E.   Unforeseeable
Emergency Distributions. Prior to the date a Participant’s Account becomes
payable, the Benefits Administrative Committee, in its sole discretion, may
elect to distribute all or a portion of such Account in the event such
Participant requests a distribution due to an Unforeseeable Emergency, as
described under Treasury Regulation Section 1.409A-3(i)(3). Any distribution
under this Section V.E. shall comply with the Unforeseeable Emergency
requirements of Code Section 409A and the regulations promulgated thereunder,
which are incorporated herein by reference. Any distribution on account of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency, plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant’s assets (to the extent that such liquidation would not itself cause
a severe financial hardship) or by stopping deferrals under the Plan. The
Participant’s request shall state the nature of the severe financial hardship,
the total amount requested to be distributed from his or her Plan Accounts and
the total amount of the actual expense incurred or expected to be incurred on
account of the Unforeseeable Emergency.     F.   Small Benefit Distribution.
This subsection shall apply to the distribution of a Participant’s Accounts
commencing on or after January 1, 2009. If the value of the Participant’s
Accounts (and all other nonqualified deferred compensation plan benefits
required to be combined with the Plan under Treasury
Regulation Section 1.409A-(1)(c)(2)) is not greater than the applicable dollar
amount under Code Section 402(g)(1)(B) at the time of distribution, then such
benefit shall be paid in the form of a single lump sum notwithstanding any
contrary Plan provision. Any such distribution is subject, if applicable, to the
delay in payment rule relating to Separation from Service events, as set forth
in Section V.A. of the Plan.     G.   Distributions in the Event of a Change of
Control. Notwithstanding any other provision of the Plan, an affected
Participant shall receive all amounts due the Participant hereunder in a lump
sum as soon as practicable after a Change of

14



--------------------------------------------------------------------------------



 



      Control, and in all events within 30 days thereof. For purposes of this
Section V.G., an “affected Participant” is any Participant who is or was
providing services: (i) to a corporation at the time of a Change of Control
relating to such corporation; (ii) to a corporation which is liable for payments
to the extent of the services provided to such corporation by the Participant or
for which there is a bona fide business purpose for such corporation to be
liable for such payments (other than avoidance of Federal income tax); or
(iii) to a corporation which is a majority shareholder of a corporation
identified in Section V.G.(i) or (ii) or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in Section V.G.(i)
or (ii). This Section V.G. shall not apply to a Participant’s Retention Award
Account.

VI.   Accruals under Other Benefit Plans       Amounts deferred under the Plan
shall not be taken into account in calculating benefits or contributions under
any employee benefit plan maintained by the Employer, including, but not limited
to, any pension plan or retirement plan (qualified under Section 401(a) of the
Code or otherwise), the amount of life insurance payable under any life
insurance plan or the amount of any disability benefit payments payable under
any disability plan, except to the extent specifically provided in any such
plan. Amounts deferred by a Participant under the Plan shall be taken into
account in determining credits or accruals under Sections IV.B., C. and D.
(other than IV.D.(1)).

VII.   Participant’s Rights       Establishment of the Plan shall not be
construed as giving any Participant the right to be retained in the Employer’s
service or employ or the right to receive any benefits not specifically provided
by the Plan. A Participant shall not have any interest in amounts deferred,
Employer contributions or Adjustments credited to his or her Account until such
Account is distributed in accordance with the Plan. All deferrals and all
amounts held for the Account of a Participant under the Plan shall remain the
sole property of the Employer, subject to the claims of its general creditors
and available for its use for whatever purposes desired. With respect to amounts
deferred or otherwise held for the Account of a Participant, the Participant is
merely a general creditor of the Employer. The obligation of the Employer
hereunder is purely contractual and shall not be deemed to be or considered
funded or secured in any way.

VIII.   Non-alienability and Nontransferability       Except to the extent
required by law or as provided in Section XII.H., the rights of a Participant to
distributions as provided in the Plan shall not be assigned, transferred,
pledged or encumbered or be subject in any manner to alienation or anticipation
unless

15



--------------------------------------------------------------------------------



 



    required under applicable law. No Participant may borrow against his or her
Account. No Account shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind, whether voluntary or involuntary, including, but not
limited to, any liability which is for alimony or other payments for the support
of a spouse or former spouse, or for any other relative of any Participant,
unless specifically required by applicable law.

IX.   Administration and Standard of Review       The Plan shall be administered
by the Benefits Administrative Committee. The Benefits Administrative Committee
shall have authority to adopt rules and regulations for carrying out the Plan
and, in its sole and absolute discretion, to interpret, construe and implement
the provisions hereof. Subject to the provisions of Section X below, any
decision or interpretation of any provision of the Plan adopted by the Benefits
Administrative Committee shall be final and conclusive. The acts and decisions
of the Benefits Administrative Committee shall not be overturned and shall be
binding on all individuals and parties unless such acts and decisions are ruled
by a court of competent jurisdiction to be arbitrary and capricious. A
Participant who is also a member of the Benefits Administrative Committee shall
not participate in any decision involving any request made by him or her or
relating in any way solely to his or her rights, duties and obligations as a
Participant under the Plan.

X.   Claims Procedure

  A.   Filing Claims. Any Participant or Beneficiary entitled to benefits under
the Plan may file a claim for benefits with the Benefits Administrative
Committee (or its designee).     B.   Notification to Claimant. If a claim is
wholly or partially denied, the Benefits Administrative Committee (or its
designee) will furnish written or electronic (in accordance with Department of
Labor Regulations Section 2520.104b-1(c)) notification of the decision to the
claimant within 90 days of receipt of the claim in a manner calculated to be
understood by the claimant. Such notification shall contain the following
information:

  (1)   the specific reason or reasons for the denial;     (2)   specific
reference to pertinent Plan provisions upon which the denial is based;

  (3)   a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

16



--------------------------------------------------------------------------------



 



  (4)   a description of the Plan’s claims review procedures describing the
steps to be taken and the applicable time limits to submit claims for review,
including a statement of the claimant’s right to bring a civil action under
ERISA section 502(a) following an adverse benefit determination on review.

      If special circumstances require an extension of time for the Benefits
Administrative Committee (or its designee) to process the claim, the 90-day
period may be extended for an additional 90 days. Prior to the termination of
the initial 90-day period, the claimant shall be furnished with a written or
electronic notice setting forth the reason for the extension. The notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Benefits Administrative Committee (or its designee) expects to
render the benefit determination.

  C.   Review Procedure. A claimant or his or her authorized representative may,
with respect to any denied claim:

  (1)   request a full and fair review upon a written application filed within
60 days after receipt by the claimant of written or electronic notification of
the denial of his or her claim;     (2)   submit written comments, documents,
records and other information relating to the claim for benefits; and     (3)  
upon request, and free of charge, be provided reasonable access to and copies of
documents and records and other information relevant to the claim for benefits.

      Upon receipt of a timely, written application for review, the Benefits
Administrative Committee (or its designee) shall undertake a review, taking into
account all comments, documents, records and information submitted by the
claimant relating to the claim without regard to whether the information was
submitted or considered in the initial benefit determination. If the claimant
(or his or her duly authorized representative) fails to appeal the initial
benefit determination to the Benefits Administrative Committee (or its designee)
in writing within the prescribed period of time, then the Benefits
Administrative Committee’s (or its designee’s) adverse determination shall be
final, binding and conclusive.         Any request or submission must be in
writing and directed to the Benefits Administrative Committee (or its designee).
The Benefits Administrative Committee (or its designee) will have the sole
responsibility for the review of any denied claim and will take all steps
appropriate in the light of its findings.

17



--------------------------------------------------------------------------------



 



  D.   Decision on Review. The Benefits Administrative Committee (or its
designee) will render a decision upon review no later than 60 days after receipt
of the request for review. If special circumstances (such as the need to hold a
hearing on any matter pertaining to the denied claim) warrant additional time,
the decision will be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. Written notice specifying the
circumstances requiring an extension will be furnished to the claimant prior to
the commencement of the extension. The decision on review will be in writing and
will include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, as well as specific references to the
pertinent provisions of the Plan on which the decision is based. If the decision
on review is not furnished to the claimant within the time limits prescribed
above, the claim will be deemed denied on review.

XI.   Amendment and Termination       The Plan may, at any time and from time to
time, be amended or modified by the Committee or its delegate without the
consent of any Participant or Beneficiary, provided that no such amendment or
modification may either accelerate the payment of the Participant’s Account or
delay such payment, resulting in a subsequent deferral of compensation. The
Committee or its delegate may also terminate and liquidate the Plan without the
consent of the Participant or Beneficiary. Any such liquidation and termination
of the Plan shall be made in accordance with the termination and liquidation
requirements of and under the circumstances described under Treasury
Regulation Section 1.409A-3(j)(4)(ix). Any amendment or termination of the Plan
will become effective as to a Participant on the date established by the
Committee or its delegate. However, no amendment, modification or termination of
the Plan shall, without the consent of the Participant, adversely affect such
Participant’s rights with respect to amounts then credited to his or her
Account. Actions may be taken by the Committee or its delegate at any time and
in any manner not prohibited by law.

XII.   General Provisions

  A.   Controlling Law. Except to the extent superseded by federal law, the laws
of the State of Ohio shall be controlling in all matters relating to the Plan,
including construction and performance hereof.     B.   Captions. The captions
of Sections and paragraphs of the Plan are for convenience of reference only and
shall not control or affect the meaning or construction of any of its
provisions.     C.   Facility of Payment. Any amounts payable hereunder to any
person who is under legal disability or who, in the judgment of the Benefits
Administrative Committee, is unable to properly manage his or her financial
affairs, may be paid

18



--------------------------------------------------------------------------------



 



      to the legal representative of such person or may be applied for the
benefit of such person in any manner which the Benefits Administrative Committee
may select. Any such payment shall be deemed to be payment for such person’s
Account and shall be a complete discharge of all liability of the Employer with
respect to the amount so paid.

  D.   Administrative Expenses. All expenses of administering the Plan shall be
borne by the Employer and no part thereof shall be charged against any
Participant’s Account or any amounts distributable hereunder.     E.  
Severability. Any provision of the Plan prohibited by the law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, without invalidating the remaining provisions hereof.     F.  
Personal Liability. Except as otherwise expressly provided herein, no member of
the Benefits Administrative Committee, and no officer, employee or agent of the
Employer, shall have any liability to any person, firm or corporation based on
or arising out of the Plan, except in the case of willful misconduct or fraud.  
  G.   Amendment to Qualified Plan or Changes to Employer Contributions and
Participant Deferrals under Qualified Plan. Notwithstanding any contrary
provision in this Plan, with respect to any change or addition to, any deletion
from or any modification of (collectively, an “Amendment”) the underlying
Qualified Plan or change in the Company or Participant contributions and/or
deferrals under the Qualified Plan during any Plan Year (collectively, a
“Contribution Change”), where such Amendment or Contribution Change causes the
Plan to be non-compliant with Code Section 409A and the regulations promulgated
thereunder (including, but not limited to, Treasury Regulation
Section 1.409A-2(a)(9)) or accelerates the payment of the Participant’s Account
or delays such payment, resulting in a subsequent deferral of compensation, such
Amendment and/or Contribution Change shall be disregarded with respect to
Employer contributions, Participant deferrals, Participants’ Accounts,
Compensation, Executive Management Incentive Pay Deferral Elections, Performance
Award Deferral Elections or Bonus Deferral Elections under or credited pursuant
to the Plan or to any form or time of payment applicable to Plan benefits to the
extent that the same either may cause the Plan to be or is itself non-compliant
with Code Section 409A or the regulations promulgated thereunder.     H.   Right
to Offset. If the Benefits Administrative Committee determines that a
Participant is, for any reason, indebted to the Company or its Affiliates, the
Benefits Administrative Committee and the Company may offset such indebtedness,
including any interest accruing thereon, against distributions otherwise due
under the Plan provided that:

  (1)   such debt is incurred in the ordinary course of the service relationship
between the Participant and the Company;

19



--------------------------------------------------------------------------------



 



  (2)   in any taxable year of the Company, the entire amount of reduction does
not exceed $5,000; and     (3)   the reduction is made at the same time and in
the same amount as the debt otherwise would have been due and collected from the
Participant.

      An election by the Company not to offset such indebtedness against
distributions otherwise due under the Plan will not constitute a waiver of the
Company’s claim for such indebtedness or obligation.

XIII.   Unfunded Status of the Plan       Any and all payments made to any
Participant pursuant to the Plan shall be made only from the general assets of
the Employer. All Accounts under the Plan shall be for bookkeeping purposes only
and shall not represent a claim against specific assets of the Employer. Nothing
contained in the Plan shall be deemed to create a trust of any kind or create
any fiduciary relationship. Notwithstanding the foregoing, the Employers may, in
their discretion and to the extent such funding would not trigger a tax on
affected Participants under Code Section 409A(b)(3), establish a trust to assist
them in discharging all or a portion of the benefits payable under the Plan. The
assets of such trust shall remain, at all times, the assets of the Employers
subject to the claims of their creditors. Amounts distributed from any such
trust shall discharge the Company’s obligation with respect to the benefits in
question.


20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, The Scotts Company LLC, through its duly authorized
officer, has caused the Plan document to be executed this 30th day of December,
2008, effective January 1, 2005, except as otherwise specifically provided
herein or required by law.

            THE SCOTTS COMPANY LLC
      By:   /s/ Denise S. Stump         Name:   Denise S. Stump        Title:  
Executive Vice President, Global Human Resources     

